cNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-10 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
evaluating offerings in a procurement process and generating an optimized selection of the offerings;
model the relationship between Offerings and requirements of procurers in a plurality of matrices based on static data, customer data, and user interaction data;
generate vector representations for the Offerings based on the plurality of matrices;
calculating similarity values for the Offerings; and
provide the optimized selection and a ranking of the Offerings based on the calculated similarity values.
This is an abstract idea because it is a certain method of organizing human activity as it involves commercial or legal interactions such as advertising, marketing, or sales activities and behaviors.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a processor
a memory
a recommendation engine
a computer
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, 
In addition, the recitations of the additional limitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claim 2-10 are directed to the abstract idea itself and also do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 
In Step 2A, several additional elements were identified as additional limitations:
a processor
a memory
a recommendation engine
a computer
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.
	
		
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sammon (US 6,012,051).

	Referring to Claim 1, Sammon teaches a computer comprising:
a processor and memory (see Sammon Fig. 1 & claim 22);
a recommendation engine for evaluating Offerings in a procurement process and for generating an optimized selection of the Offerings (see Sammon Abstract);
model a relationship between Offerings and requirements of procurers (see Sammon Col. 6 lines 25-41, a decision engine compares products against user requirements and preferences) in a plurality of matrices (see Sammon Fig. 3, in the matrix 150 are contained sub matrices, such that each set of four connected cells constitutes a sub matrix) based on static data (see Sammon Fig. 3 and Col. 6 lines 30-36, item 117 is static data), customer data (see Sammon Fig. 3 and Col. 6 lines 30-36, item 118 includes normalized values of customer profile data), and user interaction data (see Sammon Fig. 3 and Col. 6 lines 30-36, the customer profile data is based on user input);
generating vector representations for the Offerings based on the matrices (see Sammon Col. 11 lines 8-33
calculating similarity values for the Offerings having the increased level of accuracy (see Sammon Col. 11 lines 34-50);
providing a selection and ranking of the Offerings based on the calculated similarity values (see Sammon Col. 11 lines 34-50).

	Referring to Claim 2, Sammon teaches the recommendation engine according to claim 1, wherein the requirements of procurers include static data (see Sammon Fig. 5-9, the data is static).

	Referring to Claim 3, Sammon teaches the recommendation engine according to claim 2, wherein the static data comprises product features, project context data and user interaction data (see Sammon Fig. 5-9).

	Referring to Claim 4, Sammon teaches the recommendation engine according to claim 1, wherein the matrices include an availability matrix for modeling of the relationship between Offerings and configuration dimensions (see Sammon Fig. 3).

	Referring to Claim 5, Sammon teaches the recommendation engine according to claim 2, wherein the matrices include an availability matrix for modeling of the relationship between Offerings and configuration dimensions (see Sammon Fig. 3).

see Sammon Fig. 3).

	Referring to Claim 7, Sammon teaches the recommendation engine according to claim 2, wherein the matrices include an utility matrix for modeling of the relationship between Offerings and high level goals (see Sammon Fig. 3).

	Referring to Claim 8, Sammon teaches the recommendation engine according to claim 4, wherein the matrices include an utility matrix for modeling of the relationship between Offerings and high level goals (see Sammon Fig. 3).

	Referring to Claim 9, Sammon teaches the recommendation engine according to claim 1, wherein the matrices include at least one matrix for modeling of the relationship between Offerings and project context data (see Sammon Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammon (US 6,012,051) in view of Tuzhilin (US 2004/0103092).

	Referring to Claim 10, Sammon teaches the recommendation engine according to claim 1 but does not teach wherein Cosine similarity is utilized. However, Tuzhilin teaches wherein Cosine similarity is utilized (see Tuzhilin ¶0050). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Sammon would continue to teach the recommendation engine according to claim 1 except that now Cosine similarity would be used. This is a predictable result of the combination.

	











Response to Arguments
The applicant’s arguments on 09/10/2021 have been considered but are not persuasive. 
I.	The rejection under 35 U.S.C. 101 is maintained. The applicant discusses on pages 6-7 of the remarks, how the invention solves a problem, namely helping potential buyers of products or services choose the product that best fulfills their needs. The applicant goes on to state on pages 7-8 of the remarks that the solution to this problem is “an improved computer implemented recommendation engine” and “the recommendation engine provides optimized results, and the recommendations reflect demands of the customer in an optimal way.”
The examiner respectfully disagrees. The problem identified by the applicant is not a technical problem. It is not like the problem in DDR which specifically arose because of the creation of computers and/or the Internet. The problem of buyers of products and services not knowing which products or services to buy has existed long before the creation of computers and/or the Internet.
In addition, the proposed solution to this non-technical problem, is not an improvement to a technology or technical field. An “improved computer implemented recommendation engine” is not an improvement to a technology or technical field. Neither is “provid[ing] optimized results” and “recommendations [which] reflect demands of the customer in an optimal way”.
For these reasons, the applicant’s arguments are not persuasive.
II.	The rejection under 35 U.S.C. 102 is maintained. The applicant argues that Sammon does not teach a plurality of matrices in figure 3. The examiner 

    PNG
    media_image1.png
    805
    902
    media_image1.png
    Greyscale


In addition, this interpretation is in line with applicant’s own specification at figure 2 which shows a series of cells grouped together. The entirety as shown in figure 2 is a matrix and each subset of cells, such as the cells representing D1 and the cells representing D2 are separate matrices.
For these reasons, the applicant’s arguments are not persuasive. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684